Locher, J.,
dissenting. R. C. 4905.32 provides, in pertinent part: “No public utility shall charge, demand, exact, receive, or collect a different rate, rental, toll, or charge for any service rendered, or to be rendered, than that applicable to such service as specified in its schedule filed with the public utilities commission which is in effect at the time.
“No public utility shall refund or remit directly or indirectly, any rate, rental, toll or charge so specified or any part thereof * * * .” (Emphasis added.) This provision should lead to a straightforward result in this case. That is, when appellant’s rates, were set before 1969, appellant and its customers struck a bargain. Appellant accepted the risk of an increase in gas prices and its customers accepted the risk of a decrease. Common sense, the principle of freedom of contract *515and R. C. 4905.32 require that we and the commission leave the negotiated risks as we find them.
Similar reasoning applies to the interest on refunds received under the 1969 ordinance. Appellant’s customers did not bargain for interest. Therefore, they should not receive it.
Accordingly, I would reverse the order of the commission because it is neither reasonable nor lawful.